DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uraoka et al. (2019/0319131).
Re claim 1, Uraoka et al. disclose a substrate (2/3); a conductive layer (6) disposed on the substrate (2/3); and a first insulating pattern (7) disposed on the conductive layer (6), wherein the first insulating pattern comprises a fluorine compound ([0034]) (Fig. 3).
Re claim 4, Uraoka et al. disclose wherein the first insulating pattern comprises a nitrogen compound ([0037]).
Re claim 5, Uraoka et al. disclose wherein the nitrogen compound is represented by Formula 1: NR1R2R30H, wherein in Formula 1, R1 to R3 are each independently selected from hydrogen, a substituted or unsubstituted C1-C20 alkyl group, a substituted or unsubstituted C6-C30 aryl group, and a substituted or unsubstituted C7-C30 aralkyl group ([0035]-[0037]).
Re claim 8, Uraoka et al. disclose wherein the first insulating pattern further comprises a nitrogen compound and a first material, and the first material is different from the fluorine compound and the nitrogen compound ([0035]-[0037]).
Re claim 9, Uraoka et al. disclose wherein the first insulating pattern consists essentially of the first material ([0035]).
Re claim 10, Uraoka et al. disclose wherein the first material includes an alkali soluble polymer ([0050]).
Re claim 11, Uraoka et al. disclose wherein the first material includes a siloxane-based polymer ([0035] ~ polysiloxane).
Re claim 12, Uraoka et al. disclose wherein the first insulating pattern comprises a first region and a second region, the second region is between the conductive layer and the first region, and an amount of the first material in the first region is greater than an amount of the first material in the second region (Fig. 3).
Re claim 15, Uraoka et al. disclose wherein the conductive layer comprises molybdenum, aluminum, titanium, copper, or a combination thereof ([0099]).
Re claim 16, Uraoka et al. disclose further comprising: a pixel electrode (8) disposed on the first insulating pattern (7) and electrically connected to the conductive layer (6) (Fig. 3).
Re claim 17, Uraoka et al. disclose wherein the first insulating pattern (7) includes an opening (9) exposing a portion of the conductive layer (6), and the pixel electrode (8) contacts the conductive layer (6) through the opening (9) (Fig. 3).
Re claim 18, Uraoka et al. disclose wherein the portion of the conductive layer exposed by the opening comprises molybdenum ([0099]).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani et al. (2012/0228602).
Re claim 1, Nakatani et al. disclose a substrate (10); a conductive layer (12) disposed on the substrate (10); and a first insulating pattern (13) disposed on the conductive layer (12), wherein the first insulating pattern comprises a fluorine compound ([0106]) (Fig. 5L).
Re claim 2, Nakatani et al. disclose wherein concentration of the fluorine compound is reduced from a first surface of the first insulating pattern to a second surface of the first insulating pattern, and the first surface faces the second surface ([0110] ~ gradient of the fluorine concentration).
Re claim 3, Nakatani et al. disclose wherein the second surface of the first insulating pattern (13) is in contact with the conductive layer (12) (the claim does not require to be in direct contact with the conductive layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uraoka et al. as applied to claims 1, 4, 5, 8-12 and 15-18 above, and further in view of the following comments.
Re claim 6, Uraoka et al. does not disclose wherein concentration of the nitrogen compound is reduced from a first surface of the first insulating pattern to a second surface of the first insulating pattern, and the first surface faces the second surface.
One of ordinary skill in the art would have been led to the recited nitrogen concentrations through routine experimentation to achieve a desired layer function.  
 In addition, the selection of nitrogen concentrations, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed nitrogen concentrations or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen nitrogen concentrations or upon another variable recited in a claim, the Applicant must show that the chosen nitrogen concentrations is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 7, Uraoka et al. disclose wherein the second surface of the first insulating pattern (7) is in contact with the conductive layer (6) (Fig. 3).
Re claims 13 and 14, One of ordinary skill in the art would have been led to the recited ratio amount of fluorine and ratio of the thickness through routine experimentation to achieve a desired layer function.  
 In addition, the selection of ratio amount of fluorine and ratio of the thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed ratio amount of fluorine and ratio of the thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen ratio amount of fluorine and ratio of the thickness or upon another variable recited in a claim, the Applicant must show that the chosen ratio amount of fluorine and ratio of the thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 19, the examiner takes official notice that adding a second insulating pattern (such as a pixel definition layer) disposed on the pixel electrode and contacting the first insulating pattern outside the pixel electrode was well known in the art before the effective filing date of the invention.  Therefore, it would have been obvious to add the known second insulating pattern to Uraoka for its own intended purpose.
Re claim 20, It would have been obvious to one of ordinary skill in the art to make the first and second insulating pattern comprising the same material to provide the same benefits as the first insulating pattern.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0026141 A1, US 9,590,177 B2, US 2019/0189713, US 2019/0334125 A1 disclose a similar configuration of a display apparatus with an insulating pattern that comprises a fluorine compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	January 12, 2022]